Exhibit 10.X

February 5, 2009

Mr. John Whelan

[address]

Dear John:

It is with great pleasure that we extend an offer of employment with A.P.
Pharma, Inc. for the position of Vice President, Finance and Chief Financial
Officer of A.P. Pharma, Inc., reporting to the company’s Chief Executive
Officer. If you accept, your first day of employment will be subject to a
mutually agreed upon start date.

You will receive, on a biweekly payment basis, an annual salary of $300,000,
with a commitment for a salary review no later than 12 months from your start
date. You will participate in the company’s annual management cash bonus
program, with your target bonus set at 35% of your annual salary. You will be
eligible to participate in all of the company’s employee benefit plans and
programs, and a summary of 2009 benefits accompanies this letter. Regarding
vacation privileges, A.P. Pharma corporate officers do not have a formal fixed
number of days per year, but are expected to exercise their judgment as to an
appropriate and beneficial amount of vacation relative to the responsibilities
of their position.

Regarding equity incentives, you will be granted options to purchase 350,000
shares of A.P. Pharma Common Stock upon the first date of your active
employment. Vesting will be over four years, with 25% cliff vesting at the end
of the first year, and then the remaining 75% vesting monthly over the final
three years. The option grant will consist of incentive stock options to the
maximum extent possible under applicable regulations, with the remainder being
nonstatutory stock options.

A proposed Management Retention Agreement also accompanies this letter. This
agreement contains certain standard terms and conditions of such agreements
between public companies and their Chief Financial Officers, and severance
conditions including:

 

•  

For termination not-for-cause or resignation for “good reason”, severance
payments amounting to 12 months of base salary and average historical bonus, and
12 months of accelerated forward vesting of unvested equity incentives at time
of termination

 

•  

For termination not-for-cause or resignation for “good reason” in connection
with or within 12 months of a Change of Control, severance payments amounting to
12 months of base salary and average historical bonus, and 100% vesting of
unvested equity incentives at time of termination

We will separately provide you with copies of our At Will Statement,
Confidential Disclosure Agreement, Conflicts of Interest Agreement, and a list
of acceptable documents needed to complete an Employment Verification Form I-9
(which will be completed on your first day of employment). All of these forms
need to be completed prior to initiating active employment.

This offer will expire as of the close of business on Thursday, February 12,
2009. If you decide to accept this offer, please scan and email the signed offer
letter to my attention at rprentki@appharma.com, with a copy to Greg Turnbull at
gturnbull@appharma.com.



--------------------------------------------------------------------------------

We truly look forward to having you join A.P. Pharma. If you have any questions
regarding any of the information above, please feel free to call me or Greg
Turnbull.

Sincerely,

/s/ Ronald J. Prentki

Ronald J. Prentki

President & Chief Executive Officer

 

Accepted: /s/ John B. Whelan                 Date: February, 9, 2009

                        Signature